Citation Nr: 1214659	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  04-20 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to personal assault.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, with jurisdiction subsequently transferred to the New York, New York, RO. 

In September 2009, the Veteran testified at a Board videoconference hearing before the undersigned sitting at the New York RO.  A transcript of this hearing is associated with the claims folder.  In July 2010, the Board remanded this appeal for further development.  

In the July 2010 remand, the Board stated that notice was sent to the Veteran in July 2007 with respect to a rating decision that found that she had not submitted new and material evidence to reopen four previously denied claims for service connection for a hysterectomy, hepatitis C, human immunodeficiency virus (HIV), and a right knee disorder.  A timely Notice of Disagreement (NOD) was not submitted in response to this decision.  However, in May 2008, a statement was submitted by the Veteran in which she indicated that the notice of the July 2007 rating decision had not been sent to her last known address of record, and that she wished to file a NOD with respect to this rating decision.  No apparent action has been taken by the RO with respect to this letter which raises issues as to whether a timely NOD was filed, and whether the July 2007 rating decision became final due to the notice of the rating decision not being sent to the last known address of record.  If the RO has not yet taken action following the Board's prior remand decision, these matters are again referred to the RO for appropriate consideration in the first instance.  

This appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.

REMAND

After reviewing the record, the Board unfortunately finds that another remand is necessary for purposes of obtaining clarification with respect to a VA medical opinion and to obtain additional VA records.  Although the Board previously remanded to obtain a competent VA medical opinion, the opinion that was obtained on remand is confusing and does not fully assist the Board in being able to answer the questions necessary to decide this appeal.  In the July 2010 remand, the Board specifically requested an opinion as to whether any psychiatric diagnoses made upon examination clearly pre-existed service.  In the opinion that was obtained from a VA examiner in September 2010, it was confusingly stated that "it would be my opinion that conditions related to the psychiatric diagnoses made pre-existed service and likely underwent no more than an exacerbations of symptoms."  

Section 1111 of Title 38 of the U.S. Code provides that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  (Emphasis added).  The implementing regulation, 38 C.F.R. § 3.304(b), indicates that the term "noted" denotes only such conditions that are recorded in examination reports.  When no pre-existing medical condition is noted upon entry into service, a veteran is presumed to have been in sound condition upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing to Wagner, 370 F.3d at 1096) (emphasis added).  

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

Here, the Veteran's September 1979 service entrance medical examination reveals a normal psychiatric evaluation and a normal psychiatric profile.  Therefore, the Veteran is presumed sound with regard to any psychiatric disorder.  38 U.S.C.A. § 1111.  However, the evidence of record, to include reports of VA treatment and examination, indicates that the Veteran may have had a pre-existing psychiatric disorder.  As noted above, there is a very high legal burden (clear and unmistakable evidence that the veteran's disability pre-existed service) on VA to show that a disorder not "noted" on an examination report pre-existed service.  Wagner, 
370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  

In this case, the September 2010 VA examiner's opinion states that psychiatric diagnoses pre-existed service.  The examiner, however, did not indicate the degree of certainty with which he opined that the psychiatric diagnoses pre-existed service.  The Board finds that this information is necessary to adjudicate this claim.  Additionally, the examiner's opinion also notes that the Veteran "likely" experienced "exacerbations of symptoms," but it does not state whether there is clear and unmistakable evidence that any increase in disability was due to the natural progression of the condition.  The examiner did not provide a rationale for this statement, to include reference to pertinent evidence of received, or to the statement that the psychiatric disorder pre-existed service.  As such, the Board finds this opinion to be inadequate on its face.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  

Additionally, even assuming for the sake of argument that VA has failed to rebut the presumption of soundness, the Board finds that the September 2010 VA examiner's opinion is confusing regarding direct incurrence.  In that regard, the examiner stated that the "Veteran's PTSD, depression, and substance abuse is less likely as not (50/50 probability[)] caused by or the result of event (s) in the services."  This opinion is conflicting on its face because it is stated that the psychiatric diagnoses are both "less likely as not" (meaning less than a 50/50 probably) and a "50/50 probability."  For the above reasons, the Board finds that a remand is necessary for clarification of the 2010 VA opinion.  

With regard to VA records, the December 2011 supplemental statement of the case reflects that since the last Board remand in July 2010 treatment records were obtained from December 2009 through November 2011.  Subsequently, on a December 2011 SSOC Response form, the Veteran indicated that she is currently receiving VA treatment for PTSD.  In this regard, it is noted that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, up-to-date VA treatment records should be associated with the claims file. 

Accordingly, this case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records from the Albany, New York, VA Medical Center, the Canandaigua VA Medical Center, and any other VA medical centers or clinics, with respect to treatment provided for PTSD or any other mental health condition from December 2011 to the present.  

2.  After obtaining and associating any records with the claim file, send the claims file to the VA examiner who conducted the September 2010 PTSD examination for an addendum opinion regarding the Veteran's acquired psychiatric disorder claim, to include PTSD due to personal assault.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review.  

Following a review of the file, the clinician is requested to answer the questions that follow.

A)  Is there clear and unmistakable evidence (i.e., obvious, manifest, or undebatable) that a diagnosed psychiatric disorder (PTSD and/or depression) pre-existed the Veteran's period of service?

B) (1) If there is clear and unmistakable evidence (i.e., obvious, manifest, or undebatable) that a diagnosed psychiatric disorder (PTSD and/or depression) pre-existed service, then is there clear and unmistakable evidence (i.e., obvious, manifest, or undebatable) that there was not an increase in the severity of the underlying disability during the Veteran's service?

(2) If there was an increase in the severity of a diagnosed psychiatric disorder (PTSD and/or depression) during service, then is there clear and unmistakable (i.e., obvious, manifest, or undebatable) evidence that the increase was due to the natural progression of the disability?

C)  If there is not clear and unmistakable evidence that a diagnosed psychiatric disorder (PTSD and/or depression) pre-existed service, then is it at least as likely as not (a 50% or greater probability) that a diagnosed psychiatric disorder (PTSD and/or depression) is causally related to an event, injury, or disease in service, to include a personal assault?

If the examiner that evaluated the Veteran in September 2010 is not available to provide a response, then any similarly qualified VA clinician (psychologist or psychiatrist) may answer this inquiry.  If additional examination of the Veteran is deemed necessary by the examiner who responds to this request for clarification, schedule the Veteran for an appropriate examination, perform all necessary tests, and respond to the above questions.

In preparing the opinion the clinician must note the following terms:  "It is at least as likely as not" means at least a 50 percent or more assurance of relationship.  "It is not at least as likely as not" means less than a 50 percent chance of a relationship.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, must be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide a requested opinion, a supporting rationale must be provided concerning why the opinion cannot be provided. 

3.  After the above development has been completed, readjudicate the issue on appeal, considering all evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



